                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

JISHA JAGANATHAN                    §
                                    §
            Plaintiff,              §
                                    §
                                    §
VS.                                 § CIVIL ACTION NO. 1:20-cv-1170-RP
                                    §
GILLESPIE COUNTY’S SHERIFF’S        §
DEPARTMENT AND                      §
GILLESPIE COUNTY                    §
                                    §
            Defendants.             §
___________________________________ §

                DEFENDANT GILLESPIE COUNTY AND
      GILLESPIE COUNTY SHERIFF’S OFFICE’S ORIGINAL ANSWER

TO THE HONORABLE UNITED STATES DISTRICT JUDGE ROBERT PITTMAN:

       NOW COMES the GILLESPIE COUNTY and GILLESPIE COUNTY

SHERIFF’S DEPARTMENT, Defendants in the above entitled and numbered cause and

files this their Original Answer to Plaintiff’s Original Complaint heretofore filed and in

support thereof would respectfully show unto the Court the following:

                                           I.
                                    FIRST DEFENSE

       Plaintiffs’ Original Complaint fails to state a cause action against these Defendants

upon which relief may be granted.

                                       II.
                                 SECOND DEFENSE

       Defendant GILLESPIE COUNTY would show unto the Court that the Gillespie

County Sheriff’s Department lacks jural existence as a separate governmental entity, as a
matter of law. Estate of Schroeder v. Gillespie County, 23 F.Supp.3d 775, 781 (W.D. Tex.

2014).


         Defendant Gillespie County will be referred to throughout the remining portion of

this answer as the sole remaining defendant.
                                                III.
                                           THIRD DEFENSE

         Defendant GILLESPIE COUNTY admits that this action purports to arise from

alleged violations of Plaintiff’s constitutional rights pursuant to 42 U.S.C. §1983 as alleged

in Plaintiff’s Original Complaint; however, Defendant denies that any cause of action exists

there under.

                                               IV.
                                         FOURTH DEFENSE

         Defendant GILLESPIE COUNTY denies “Facts” Paragraphs 6 through 11 of

Plaintiff’s Original Complaint.                Plaintiff JAGANATHAN was arrested by City of

Fredericksburg Police Officers on November 25, 2018 for public intoxication. Plaintiff

JAGANATHAN was booked into the Gillespie County Jail and a correction officer

interviewed Plaintiff JAGANATHAN in accordance with the Texas Commission on Jail

Standards concerning a suicide screening form. Plaintiff JAGANATHAN was determined to

be a suicide risk, was placed in a suicide smock and placed in a suicide cell where she could

be monitored. Said procedure is in accordance with the Texas Commission on Jail

Standards and the Gillespie County Jail is so certified by the Texas Commission on Jail

Standards.




Jisha Jaganathan v. Gillespie County et al                                Civil No. 1:20-cv-1170-RP
Defendant Gillespie County’s Original Answer                                                 Page 2
         Defendant GILLESPIE COUNTY asserts that Plaintiff’s constitutional rights were

not violated by placing Plaintiff JAGANATHAN on a suicide protocol to save her life, as a

matter of law.

                                                 V.
                                           FIFTH DEFENSE

         Defendant GILLESPIE COUNTY denies “Failure to Provide Medical Aid,”

Paragraphs 12 through 14 of Plaintiff’s Original Complaint. Defendant denies that Plaintiff

JAGANATHAN’S           Fourth and Fourteenth Rights were violated by placing Plaintiff

JAGANATHAN on a suicide watch for her own protection. Defendant GILLESPIE COUNTY

would show unto the Court that Plaintiff was a pretrial detainee and that this case is

analyzed as a “Episodic Act” under Hare v. City of Corinth, 74 F.3d 633, 643 (5th Cir.

1996)(en banc).

                                                 VI.
                                           SIXTH DEFENSE

         Defendant GILLESPIE COUNTY denies “Eighth Amendment” Paragraphs 15 – 17

of Plaintiff’s Original Complaint. Defendant asserts that this case is analyzed as an

Episodic Act case and the Eighth Amendment does not apply. Hare v. City of Corinth, 74

F.3d 633, 643 (5th Cir. 1996)(en banc).

                                              VII.
                                        SEVENTH DEFENSE

         Defendant GILLESPIE COUNTY denies “Violations of the Sarah Bland Act”

Paragraphs 18 – 20 of Plaintiff’s Original Complaint.      Defendant GILLESPIE COUNTY

followed the appropriate suicide prevention protocol of the Texas Commission on Jail

standards and did not violate the Sarah Bland Act, as a matter of law.



Jisha Jaganathan v. Gillespie County et al                               Civil No. 1:20-cv-1170-RP
Defendant Gillespie County’s Original Answer                                                Page 3
                                               VIII.
                                          EIGHTH DEFENSE

         Defendant GILLESPIE COUNTY denies “Policy and Procedure” Paragraphs 21

– 23 of Plaintiff’s Original Complaint. Defendant Gillespie County would show unto the

Court that its correction officers are trained in accordance with the Texas Commission on

Jail Standards and Texas Commission on Law Enforcement (TCOLE). Defendant’s

allegations of failure to train lack merit, as a matter of law.

                                                IX.
                                           NINTH DEFENSE

         Defendant GILLESPIE COUNTY denies “Failure to Adequately Supervise”

Paragraphs 24 and 25 of Plaintiff’s Original Complaint. Defendant GILLESPIE COUNTY

asserts that it properly supervises its corrections officers in accordance with the Texas

Commission on Jail Standards and Texas Commission on Law Enforcement (TCOLE), as

a matter of law.

                                                X.
                                          TENTH DEFENSE

         Defendant GILLESPIE COUNTY denies “Violations of Texas Tort Claims Act”

Paragraphs 26 – 28 of Plaintiff’s Original Complaint. Defendant Gillespie County asserts

governmental immunity under the TEXAS TORT CLAIMS ACT, Chapter 101, §101.021,

§101.0215, §101.024, §101.026, §101.055, §101.056, §101.057, and §101.106 (e) and (f),

as a matter of law.

         Defendant GILLESPIE COUNTY asserts its defenses under the TEXAS TORT CLAIMS

ACT, Chapter 101, §101.101, as a matter of law.




Jisha Jaganathan v. Gillespie County et al                          Civil No. 1:20-cv-1170-RP
Defendant Gillespie County’s Original Answer                                           Page 4
         Defendant GILLESPIE COUNTY asserts its defenses under the TEX. CIV. PRAC.

& REM. CODE, Chapter 108, §108.091 and Chapter 41, §41.0105, as a matter of law.

                                              XI.
                                       ELEVENTH DEFENSE

         Defendant GILLESPIE COUNTY denies “Damages” Paragraph 29 of Plaintiff’s

Original Complaint. Defendant asserts that Plaintiff is not entitled to any of the relief

requested, as a matter of law.

                                              XII.
                                        TWELFTH DEFENSE

         Defendant GILLESPIE COUNTY denies “Exemplary Damages” Paragraphs 30

and 31 of Plaintiff’s Original Complaint.      Defendant Gillespie County asserts unto the

Court that Plaintiff is not entitled to exemplary damages against Gillespie County, as a

matter of law. See, TEXAS TORT CLAIMS ACT, Chapter 101, §101.024.

                                            XIII.
                                     THIRTEENTH DEFENSE

         Defendant GILLESPIE COUNTY denies “Attorney’s Fees” Paragraph 32 of

Plaintiff’s Original Complaint. Defendant asserts unto the Court that Plaintiff is not

entitled to Attorney’s fees under 42 U.S.C. § 1988, as a matter of law.

                                            XIV.
                                     FOURTEENTH DEFENSE

         Defendant GILLESPIE COUNTY denies the “Prayer” as contained in Plaintiff’s

Original Complaint. Defendant asserts unto the Court that Plaintiff is not entitled to any

damages compensatory or punitive, as a matter of law.




Jisha Jaganathan v. Gillespie County et al                            Civil No. 1:20-cv-1170-RP
Defendant Gillespie County’s Original Answer                                             Page 5
                                              XV.
                                       FIFTEENTH DEFENSE

         Defendant Gillespie County denies all claims for relief as contained in Plaintiff’s

Original Complaint. Defendant Gillespie County asserts its defenses under the TEX. CIV.

PRAC. & REM. CODE, Chapter 16, §16.002 and §16.003, as a matter of law.

                                              XVI.
                                       SIXTEENTH DEFENSE

         Defendant GILLESPIE COUNTY herein deny any allegations in Plaintiff’s

Original Complaint not specifically admitted herein and demands strict proof thereof as

required by law.

                                           XVII.
                                    SEVENTEENTH DEFENSE

         Defendant GILLESPIE COUNTY herein demands a jury trial.

         WHEREFORE,               PREMISES     CONSIDERED,       Defendant      GILLESPIE

COUNTY and the GILLESPIE COUNTY SHERIFF’S DEPARTMENT pray that

Plaintiff’s suit be dismissed against them, or in the alternative, that the Plaintiff take

nothing by its lawsuit against them, that Defendants have Judgment herein, that the

Defendants be awarded their costs expended, including reasonable attorney’s fees and for

such other and further relief, both general and special, and at law and in equity, to which

they may show themselves justly entitled.




Jisha Jaganathan v. Gillespie County et al                             Civil No. 1:20-cv-1170-RP
Defendant Gillespie County’s Original Answer                                              Page 6
                                               Respectfully submitted,

                                               LAW OFFICES OF CHARLES S. FRIGERIO
                                               A Professional Corporation
                                               Riverview Towers
                                               111 Soledad, Suite 840
                                               San Antonio, Texas 78205
                                               (210) 271-7877
                                               (210) 271-0602 Telefax



                                               BY:    /s/ Charles S. Frigerio
                                                      CHARLES S. FRIGERIO
                                                      SBN: 07477500

                                                     HECTOR X. SAENZ
                                                     SBN: 17514850
                                               ATTORNEYS FOR DEFENDANT
                                               Defendants GILLESPIE COUNTY and
                                               GILLESPIE COUNTY SHERIFF’S DEPARTMENT


                                        CERTIFICATE OF SERVICE

        I hereby certify that on the 17th day of December, 2020, I electronically filed the
foregoing Defendant Gillespie County’s Original Answer with the Clerk of the Court using
the CM/ECF system and will send notification of such filing via electronic mail to the ECF
Participant:
Mr. Wilvin J. Carter
THE LAW OFFICES OF WILVIN J. CARTER, P.C.
7322 Southwest Freeway
Tower 1, Suite 780
Houston, Texas 77074
Email: info@carterfirmtx.com

                                               /s/ Charles S. Frigerio
                                               CHARLES S. FRIGERIO




Jisha Jaganathan v. Gillespie County et al                                 Civil No. 1:20-cv-1170-RP
Defendant Gillespie County’s Original Answer                                                  Page 7
